I respectfully dissent from the conclusions of my associates. *Page 358 
While recognizing the authority of the Ohio cases cited, I find none of them authority for an allowance of punitive damages growing out of breach of contract in the sale of real property.
The petition of the plaintiff was apparently drawn to sound in tort; nevertheless, the operative facts sound in contract.
I do not favor the extension of the rule of punitive damages to cases falling within this pattern. No Ohio precedent compels it.
See: Ketcham v. Miller, 104 Ohio St. 372, 136 N.E. 145; and 84 A. L. R., 1345, annotation.